ACCEPTED
                                                                                       01-14-00417-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/20/2015 3:47:58 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK


                      NO. 01-14-00417-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS                2/20/2015 3:47:58 PM
                          HOUSTON, TEXAS                        CHRISTOPHER A. PRINE
                                                                        Clerk


   NICK YEH, INDIVIDUALLY, ASHDON INC. D/B/A IMPRESSION BRIDAL, AND
                           EMME BRIDAL, INC.,
                                           Appellants/Cross-Appellees,

                                        v.

                                ELLEN CHESLOFF,
                                                     Appellee/Cross-Appellant.


                 On Appeal from the 268th Judicial District Court,
                  Fort Bend County, Texas, No. 09-DCV-174184



          UNOPPOSED MOTION TO EXTEND TIME TO FILE
             APPELLEE’S/CROSS-APPELLANT’S BRIEF


     Appellee/Cross-Appellant Ellen Chesloff files this Unopposed

Motion asking for a thirty-day extension, to April 1, 2015, to file her

Appellee’s/Cross-Appellant’s Brief in this case.

                           I.     BACKGROUND

     Appellants appeal the April 25, 2014 Final Judgment entered against

them in the underlying case. Appellee noticed a cross-appeal of that Final


UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                      PAGE 1 OF 5
Judgment as well. The Clerk’s Record was filed on June 23, 2014 and the

Reporter’s Record was filed on November 25, 2014.

     In a joint motion filed by the parties on December 23, 2014, the parties

agreed to extend the time for Appellants to file their brief, and agreed on a

briefing schedule for the cross-appeal. This Court extended Appellants’

briefing deadline to January 29, 2015 and the parties agreed that the

Appellee’s/Cross-Appellant’s brief would be due thirty days later.

     Appellants    filed     their   brief   on   January   29,   2015,     making

Appellee’s/Cross-Appellant’s brief due no later than March 2, 2015.

                      II.    REQUESTED EXTENSION

     This is Appellee’s/Cross-Appellant’s first request for an extension.

Over the past month, the bulk of the undersigned’s time has been spend

responding to nine (9) complaints currently pending before the State

Commission on Judicial Conduct, and preparing for a hearing before the

Commission that was held yesterday, February 19, 2015. Because of this

and other, day-to-day matters, the undersigned counsel, who is lead

appellate   counsel    and     primarily     responsible    for   preparing      the

Appellee’s/Cross-Appellant’s brief in this case, needs additional time to



UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                        PAGE 2 OF 5
review the Appellants’ brief, review the record, and prepare the

Appellee’s/Cross-Appellant’s brief.

     This request is sought not solely for delay, but in order that the

Appellee’s/Cross-Appellant’s Brief and the issues to be presented therein

may be clearly and concisely presented to this Court and so that justice

may be served.

                 III.   CERTIFICATE OF CONFERENCE

     On February 18, 2015, the undersigned contacted lead appellate

counsel for Appellants, Barham Lewis, regarding the substance of this

Motion.    Mr. Lewis graciously advised that he and his clients were

unopposed to the relief being requested.

                               IV.    PRAYER

     For these reasons, Appellee/Cross-Appellant respectfully requests

that this Court grant her unopposed motion and extend the time to file her

Appellee’s/Cross-Appellant’s Brief to April 1, 2015, and for such other and

further relief to which they may be justly and equitably entitled.




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                   PAGE 3 OF 5
                                          Respectfully submitted,

                                    By: /s/ Thad D. Spalding
                                        Thad D. Spalding
                                        State Bar No. 00791708
                                        tspalding@texasappeals.com
                                        Peter M. Kelly
                                        State Bar No. 00791011
                                        pkelly@texasappeals.com
                                        KELLY, DURHAM & PITTARD, LLP
                                        PO Box 224626
                                        Dallas, TX 75222
                                        Telephone: 214.946.8000
                                        Facsimile: 214.946.8433

                                          and

                                          Ronald M. Estefan
                                          State Bar No. 00785851
                                          ron@ronestefanlaw.com
                                          THE ESTEFAN FIRM, P.C.
                                          2306 Mason Street
                                          Houston, Texas 77006
                                          (713) 333-1100
                                          (713) 333-1101 (Fax)

                                          COUNSEL FOR
                                          APPELLEE/CROSS-APPELLANT




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                  PAGE 4 OF 5
                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Unopposed
Motion to Extend Time to File Appellee’s/Cross-Appellant’s Brief has been
forwarded to the following counsel of record on this 20th day of February
2015, pursuant to Texas Rule of Appellate Procedure 9.5(b)(1).

     Barham Lewis
     Barham.Lewis@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     One Allen Center
     500 Dallas Street, Suite 3000
     Houston, Texas 77002
                                    /s/ Thad D. Spalding
                                    Thad D. Spalding




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                             PAGE 5 OF 5